Under a charge of murder appellant resorted to a writ of habeascorpus for bail, upon the hearing of which he was remanded to custody. From that judgment he prosecutes this appeal.
We have carefully read the evidence, but in view of the fact that the case may be tried by a jury we refrain from discussing the evidence or our reasons for the conclusion we have reached. We are of opinion that appellant should have been granted bail. Therefore, the judgment is reversed and appellant is admitted to bail in the sum of ten thousand dollars. The sheriff of Bexar county, or the officer having appellant in custody, will take and approve his bond in the above amount, in the terms of the law, and upon the giving of which appellant shall be discharged from custody.
Reversed and bail granted.
Bail granted.